                                                                       Case 2:16-cv-00611-APG-EJY Document 116 Filed 01/22/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for Bank of America, N.A., sucessor by
                                                                 merger to BAC Home Loans Servicing, LP fka
                                                            8    Countrywide Home Loans Servicing, LP
                                                            9                                  UNITED STATES DISTRICT COURT
                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    BANK OF AMERICA, N.A., SUCCESSOR BY                   Case No.: 2:16-cv-00611-APG-EJY
                                                                  MERGER TO BAC HOME LOANS
                      LAS VEGAS, NEVADA 89134




                                                            12    SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                  HOME LOANS SERVICING, LP;
                                                            13                                                          STIPULATION AND ORDER TO DISMISS
                                                                                 Plaintiff,                             WITH PREJUDICE
                                                            14
                                                                  vs.
                                                            15
                                                                  TIARA        SUMMIT      HOMEOWNERS
                                                            16    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; and ALESSI & KOENIG, LLC,
                                                            17
                                                                                 Defendants.
                                                            18

                                                            19    AND RELATED CASES.
                                                            20

                                                            21            Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka

                                                            22   Countrywide Home Loans Servicing, LP (BANA), SFR Investments Pool 1, LLC (SFR), and Tiara

                                                            23   Summit Homeowners Association (HOA), by and through their counsel of record, hereby stipulate and

                                                            24   agree to dismiss the claims between BANA, SFR, and the HOA with prejudice pursuant to Rule

                                                            25   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.    The dismissal does not affect SFR's claims

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                    1
                                                                 56164255;1
                                                                    Case 2:16-cv-00611-APG-EJY Document 116 Filed 01/22/21 Page 2 of 2




                                                             1   against Michelle Ong for which SFR has a pending unopposed motion for default judgment [ECF No.

                                                             2   101]. Each party to bear its own costs and fees.

                                                             3
                                                                          DATED this 22nd day of January, 2021.
                                                             4

                                                             5     AKERMAN LLP                                            LEACH KERN GRUCHOW ANDERSON SONG

                                                             6     /s/ Holly E. Walker                                    /s/ Ryan W. Reed
                                                                   ARIEL E. STERN, ESQ.                                   SEAN L. ANDERSON, ESQ.
                                                             7     Nevada Bar No. 8276                                    Nevada Bar No. 7259
                                                                   HOLLY E. WALKER, ESQ.                                  RYAN W. REED, ESQ.
                                                             8     Nevada Bar No. 14295                                   Nevada Bar No. 11695
                                                                   1635 Village Center Circle, Suite 200                  2525 Box Canyon Drive
                                                             9     Las Vegas, Nevada 89134                                Las Vegas, Nevada 89128

                                                            10     Attorneys for Bank of America, N.A., successor         Attorneys for Tiara Summit Homeowners
                                                                   by merger to BAC Home Loans Servicing, LP              Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                   f/k/a Countrywide Home Loans Servicing, LP
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                   KIM GILBERT EBRON
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13     /s/ Jacqueline A. Gilbert
                                                                   DIANA S. EBRON, ESQ.
                                                            14     Nevada Bar No. 10580
                                                                   JACQUELINE A. GILBERT, ESQ.
                                                            15     Nevada Bar No. 10593
                                                                   7625 Dean Martin Drive, Suite 110
                                                            16     Las Vegas, Nevada 89139

                                                            17     Attorneys for SFR Investments Pool 1, LLC

                                                            18

                                                            19                                                  ORDER

                                                            20            IT IS SO ORDERED:

                                                            21                                                          ________________________________________
                                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            22                                                          Case No.: 2:16-cv-00611-APG-EJY
                                                            23                                                                   January 22, 2021
                                                                                                                        Dated: ______________________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 56164255;1
